 Case: 2:19-cv-05487-SDM-CMV Doc #: 1 Filed: 12/17/19 Page: 1 of 12 PAGEID #: 1




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION
                                     at COLUMBUS

KELLY RUSS,                                       )
individually and on behalf of all                 )
other Ohio residents similarly situated,          )
                                                  )
                                                  )   Case No.: 2:19-cv-5487
                                                  )
Plaintiff,                                        )
                                                  )
v.                                                )
                                                  )
TRAVELERS PROPERTY CASUALTY                       )
INSURANCE COMPANY                                 )
                                                  )
                                                  )
                                                  )
                                                  )
Defendant.                                        )

                  CLASS ACTION COMPLAINT WITH JURY DEMAND

                                           Introduction

        COMES NOW Plaintiff, Kelly Russ (“Russ”), individually and on behalf of all others

similarly situated, and for her Class Action Complaint against Travelers Property Casualty

Insurance Company (“Travelers”) states and alleges the following:

        1.     On or about September 1, 2019, Russ’s house located at 11016 Santa Barbara

Drive, Plain City, Ohio (the “Insured Property”) suffered damage covered by policy number

OHF687993953894633 1, issued to Russ by Travelers. The damage to the Insured Property

required replacement and/or repair.

        2.     While Travelers did compensate Russ for certain damage to her property, as alleged

in detail below, under its actual cash value (“ACV”) calculations, Travelers systematically and
 Case: 2:19-cv-05487-SDM-CMV Doc #: 1 Filed: 12/17/19 Page: 2 of 12 PAGEID #: 2




improperly depreciated the cost of the labor required to repair the damage to the Insured Property.

As a result, Travelers underpaid Russ’s claim, thus leaving Russ under-indemnified.

       3.      By underpaying Russ’s claim, Travelers denied Plaintiff access to funds necessary

to pick up the pieces during a period of great need and tremendous stress. This is directly contrary

to the purpose of insurance – to protect insureds when they are in such need.

       4.      Travelers’ systematic underpayment of claims is not limited to Russ’s claim. On

information and belief, Travelers consistently depreciates the cost of labor from its ACV

calculations for structural damage claims made throughout Ohio and has been doing so at all times

relevant to the allegations of this Complaint. This includes payments to victims of natural disasters

such as tornado and other wind storms, victims of fire, and those who have suffered from any other

form of covered real property loss.

       5.      Ohio law allows an insurer to depreciate the value of building materials, but does

not allow the depreciation of the cost of labor. As a result, and as detailed below, by depreciating

labor costs from its ACV calculations around Ohio, Travelers has engaged, and continues to

engage, in a systematic and unlawful pattern of underpayment of insurance claims.

                                              Parties

       6.      Plaintiff Kelly Russ is a resident and citizen of Union County, Ohio.

       7.      Defendant Travelers is organized under the laws of the State of Connecticut and

headquartered in Hartford, Connecticut. Travelers is authorized to sell property insurance policies

in the State of Ohio and is engaged in the insurance business in the State of Ohio, including Union

County.

                                      Jurisdiction and Venue




                                                 2
 Case: 2:19-cv-05487-SDM-CMV Doc #: 1 Filed: 12/17/19 Page: 3 of 12 PAGEID #: 3




        8.      Subject matter jurisdiction is proper in this Court pursuant to 28 U.S.C.

§1332(d)(2). There are more than 100 members in the proposed class, at least one member of the

proposed class has state citizenship that is different than Defendant’s, and the matter in controversy

exceeds $5,000,000, exclusive of interest and costs.

        9.       This Court has personal jurisdiction over Defendant as Defendant has sufficient

minimum contacts with the state of Ohio, is authorized to do business in Ohio and has availed

itself of the privilege of conducting business in the State of Ohio.

        10.     Venue is proper in this forum pursuant to 28 U.S.C. §1391(b) because a substantial

part of the events or omissions giving rise to Plaintiffs’ claim occurred in Union County, Ohio,

which is situated within the Southern District of Ohio, Columbus Division. Venue is also proper

pursuant to 28 U.S.C. §1391(c) because Defendant is a corporation deemed to reside in this

District.

                                       Factual Background

        11.     Russ contracted with Travelers for an insurance policy providing coverage for

certain losses to the Insured Property. At all times relevant to this action, the Insured Property was

insured under Travelers Policy No. OHF687993953894633 1.

        12.     On or about September 1, 2019, the Insured Property suffered damage covered by

Travelers Policy No. OHF687993953894633 1. The damage to the Insured Property required

replacement and/or repair. Russ timely submitted a claim to Travelers requesting payment for the

covered loss.

        13.     Travelers subsequently confirmed that Russ had sustained a covered loss to the

Insured Property, and that Travelers was contractually obligated to pay Russ’s claim for her

covered loss pursuant to the terms of her insurance policy.



                                                  3
 Case: 2:19-cv-05487-SDM-CMV Doc #: 1 Filed: 12/17/19 Page: 4 of 12 PAGEID #: 4




       14.     Soon after the September 1, 2019 loss, Travelers sent an adjuster to inspect the

damage to the Insured Property. As set forth in written estimates and correspondence to Russ,

Travelers’s adjuster determined that Russ had suffered a covered loss in the amount of $7,498.76

to her home. The estimate included the cost of materials and labor required to complete the repairs.

A copy of the estimate and correspondence sent to Russ is attached as Exhibit A.

       15.      In calculating its payment obligations to Russ, Travelers subtracted from the

adjuster’s replacement cost estimate for the home the $1,500.00 deductible provided for in the

policy plus an additional $3,212.68 for depreciation. This resulted in a net ACV payment of

$2,786.08.

       16.     The estimate upon which Travelers’s ACV payment for the Insured Property was

based indicates that Travelers depreciated both material costs and labor costs associated with

repairs to the house.

                        Policy Terms and Claims Settlement Practices

       17.     The insurance policy Travelers issued to Russ and other members of the proposed

class provides replacement cost value (“RCV”) coverage for both total loss of and partial loss to

covered dwellings and other structures and, in some cases, ACV coverage for certain structural

components.

       18.      At all times relevant to this cause of action, Travelers’s custom and practice has

been to pay its RCV policy holders the ACV of covered loss claims, net of any applicable

deductible. In order to qualify for additional payment and recover the full RCV of the covered

loss where RCV coverage is available under the insurance policy, the insured party must repair,

rebuild or replace the damaged property within a specific time frame and submit proof to Travelers




                                                 4
 Case: 2:19-cv-05487-SDM-CMV Doc #: 1 Filed: 12/17/19 Page: 5 of 12 PAGEID #: 5




that the repair or replacement was timely completed. Costs that exceed the amount of the ACV

payment are the responsibility of the policy holder.

       19.     At all times relevant hereto, Travelers’s methodology for calculating ACV has been

to determine the cost of repairing or replacing the damaged property then deduct depreciation.

       20.     In the context of insurance law, “depreciation” is defined as “[a] decline in an

asset’s value because of use, wear, obsolescence, or age.” BLACK’S LAW DICTIONARY 506

(9th ed. 2009). Materials used in the repair or replacement of damaged property e.g. roofing

shingles or metal, diminished in value over time due to use, wear, obsolescence, and age. As such,

these are assets that can be depreciated. In contrast, labor is not susceptible to aging or wear. Its

value does not diminish over time. Conceptually, and practically, depreciation simply cannot be

applied to labor costs.

       21.     The basic purpose of property insurance is to provide indemnity to policyholders.

To indemnify means to put the insured back in the position he or she enjoyed before the loss – no

better and no worse. A policy that provides for payment of the ACV of a covered loss is an

indemnity contract because the purpose of the ACV payment is to make the insured whole but not

to benefit him or her because a loss occurred. See APPLEMAN ON INSURANCE 2D § 3823.

An RCV policy expands the basic concept of indemnity to include coverage for repairs and

replacement costs that exceed the ACV of the loss.

       22.     In order to recover the RCV of her covered losses, Plaintiff and other proposed

class members are required to pay the out of pocket the difference between the cost of materials

and labor necessary to repair or replace the damaged property and the depreciated ACV payment

they received from Defendant. While an insurer may lawfully depreciate material costs in

calculating the amount of an ACV payment owed to an insured, it may not depreciate labor costs.



                                                 5
 Case: 2:19-cv-05487-SDM-CMV Doc #: 1 Filed: 12/17/19 Page: 6 of 12 PAGEID #: 6




Defendant’s failure to pay the full cost of the labor necessary to repair or replace Plaintiff’s

damaged property in the ACV payments left Plaintiff under-indemnified and underpaid for her

losses.

          23.    Defendant materially breached its duty to indemnify Plaintiff by depreciating labor

costs associated with repairs to the Insured Property in the ACV payments, thereby paying Plaintiff

less than what she was entitled to receive under the terms of the insurance contract.

          24.    The Ohio Department of Insurance has indicated that it is inappropriate and

contrary to industry practice to depreciate labor costs when determining the ACV of structural

damage claims.

                                      Class Action Allegations

          25.    Pursuant to Rule 23 of the Federal Rules of Civil Procedure, Plaintiff brings this

action on her own behalf and on behalf and all others similarly situated. This action satisfies the

Rule requirements of commonality, numerosity, and superiority.

          26.     The proposed class which Plaintiff seeks to represent is defined as follows:

          All Travelers policyholders under any property policies issued by Travelers who
          made: (1) a structural damage claim for property located in the State of Ohio; and
          (2) which resulted in an actual cash value payment from which “non-material
          depreciation” was withheld from the policyholder; or which should have resulted
          in an actual cash value payment but for the withholding of “non-material
          depreciation” causing the loss to drop below the applicable deductible.

          In this definition, “non-material depreciation” means application of either the
          “depreciate removal,” “depreciate non-material” and/or “depreciate O&P” option
          settings within Xactimate software.

          The class period for the proposed class is the maximum time period as allowed by
          applicable law.

          The class excludes all claims arising under policy forms expressly permitting the
          “depreciation” of “labor” within the text of the policy form and any claims in which
          the initial actual cash value payment exhausted the applicable limits of insurance.



                                                   6
 Case: 2:19-cv-05487-SDM-CMV Doc #: 1 Filed: 12/17/19 Page: 7 of 12 PAGEID #: 7




       The class also excludes all claims wherein the initial actual cash value payment
       exhausted the applicable policy limits.

       27.     The members of the proposed class are so numerous that joinder of all members is

impractical. Plaintiff reasonably believe that hundreds if not thousands of people geographically

dispersed across Ohio have been damaged by Defendant’s actions. The names and addresses of

the members of the proposed class are identifiable through records maintained by Defendant, and

proposed class members may be notified of the pendency of this action by mailed, published and/or

electronic notice.

       28.     Common questions of law and fact exist as to all proposed class members and

predominate over any questions affecting only individual proposed class members. The questions

of law and fact common to the proposed class include, but are not limited to:

       A.      Whether Defendant’s insurance policies allow Defendant to depreciate
               labor in calculating ACV payments for covered losses;

       B.      Whether Defendant’s insurance policies are ambiguous concerning the
               depreciation of labor costs in calculating ACV payments, and if so, how
               Defendant’s insurance policies should be interpreted;

       C.      Whether Defendant’s depreciation of labor costs in making ACV payments
               for covered losses is a breach of the insurance contracts issued by Defendant
               to Plaintiff and other proposed class members.

       D.      Whether Plaintiff and other proposed class members have been damaged by
               Defendant’s breaches, as alleged herein, and if so:

               1.     What is the nature and extent of those damages; and

               2.     What relief should be awarded to Plaintiff and other proposed class
                      members.

       29.     Plaintiff’s claims are typical of the claims of all the proposed class members, as

they are all similarly affected by Defendant’s custom and practice of unlawful and unjust conduct

and her claims are based on such conduct. Further, Plaintiff’s claims are typical of the claims of



                                                 7
 Case: 2:19-cv-05487-SDM-CMV Doc #: 1 Filed: 12/17/19 Page: 8 of 12 PAGEID #: 8




all proposed class members because her claims arise from the same or similar underlying facts and

are based on the same factual and legal theories. Plaintiff is no different in any material respect

from any other member of the proposed class – all members of the proposed class had labor

unlawfully depreciated by Travelers.

        30.     Plaintiff and her counsel will fairly and adequately protect the interests of the

members of the proposed class. Plaintiff’s interests do not conflict with the interests of the class

they seek to represent. Plaintiff has retained counsel who are competent and experienced in class

action litigation and complex insurance-related cases and will fairly and adequately represent the

interests of the proposed class. Plaintiff and her counsel will prosecute this action vigorously.

        31.     A class action is superior to all available methods for the fair and efficient

adjudication of this controversy. Joining all proposed class in one action is impracticable, and

prosecuting individual actions is not feasible. The size of the individual claims is likely not large

enough to justify filing a separate action for each claim. For many, if not most class members, a

class action is the only procedural mechanism that will afford them an opportunity for legal redress

and justice. Even if proposed class members had the resources to pursue individual litigation, that

method would be unduly burdensome to the courts in which such cases would proceed. Individual

litigation exacerbates the delay and increases the expense for all parties, as well as the court system.

Moreover, individual litigation could result in inconsistent adjudications of common issues of law

and fact.

        32.     In contrast, a class action will minimize case management difficulties and provide

multiple benefits to the litigating parties, including efficiency, economy of scale, unitary

adjudication with consistent results and equal protection of the rights of Plaintiff and proposed




                                                   8
 Case: 2:19-cv-05487-SDM-CMV Doc #: 1 Filed: 12/17/19 Page: 9 of 12 PAGEID #: 9




class members. These benefits would result from the comprehensive and efficient supervision of

the litigation by a single court.

          33.   No unusual difficulties are anticipated in the management of this case as a class

action.

          34.   Class certification is further warranted because Defendant has acted or refused to

act on grounds that apply generally to the proposed class, so that final injunctive relief or

corresponding declaratory relief is appropriate respecting the proposed class as a whole.

                                    Count I – Breach of Contract

          35.   Plaintiff hereby incorporates by reference all preceding paragraphs as if fully set

forth herein.

          36.   Defendant entered into policies of insurance with Plaintiff and other members of

the proposed class. These policies govern the relationship between Defendant and Plaintiff and

other proposed class members, as well as the manner in which claims for covered losses are

handled.

          37.   The insurance policies at issue were drafted by Defendant and are essentially

identical in all respects material to this litigation.

          38.   Plaintiff and other proposed class members complied with all material provisions

and fulfilled her respective duties with regard to her policies.

          39.   The policies of insurance Defendant issued to Plaintiff and other proposed class

members state that in the event of a loss Defendant may fulfill its initial contractual obligation to

an insured party by paying the ACV of the loss. At all times relevant hereto, Defendant’s custom

and practice has been, and is, to make such payments based upon Defendant’s calculation of the

ACV for the loss, net of any applicable deductible.



                                                     9
Case: 2:19-cv-05487-SDM-CMV Doc #: 1 Filed: 12/17/19 Page: 10 of 12 PAGEID #: 10




       40.     Defendant breached its contractual duty to pay Plaintiff and other proposed class

members the ACV of her claims by unlawfully depreciating labor costs.

       41.     Defendant’s actions in breaching its contractual obligations to Plaintiff and other

proposed class members benefitted, and continue to benefit, Defendant. Likewise, Defendant’s

actions damaged, and continue to damage, Plaintiff and other proposed class members.

       42.     Defendant’s actions in breaching its contractual obligations, as described herein,

are the direct and proximate cause of damages to Plaintiff and other proposed class members.

       43.     Accordingly, Plaintiff and other proposed class members are entitled to recover

damages sufficient to make them whole for the amounts Defendant unlawfully withheld from her

ACV payments as labor cost depreciation.

                                        Demand for Relief

       WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated,

requests that the Court grant the following relief:

       A.      Certify that this lawsuit may be prosecuted as a class action pursuant to Rule

               23 of the Federal Rules of Civil Procedure;

       B.      Appoint Plaintiff and Plaintiff’s counsel to represent the proposed class;

       C.      Declare that Defendant has breached its contractual obligations to the

               Plaintiff and the proposed class by depreciating labor costs;

       D.      Award Plaintiff and the proposed class damages in an amount equal to the

               total amount of depreciated labor costs withheld on Plaintiff’s and proposed

               class members’ claims that has not been paid to Plaintiff and proposed class

               members;




                                                 10
Case: 2:19-cv-05487-SDM-CMV Doc #: 1 Filed: 12/17/19 Page: 11 of 12 PAGEID #: 11




      E.    Award Plaintiff and the proposed class prejudgment and post-judgment

            interest on her liquidated and unliquidated damages;

      F.    Enjoin Defendant from engaging in the unlawful and unjust conduct

            complained of herein;

      G.    Award the proposed class all expenses and costs of this action, and require

            Travelers to pay the costs and expenses of class notice and claims

            administration;

      H.    Trial by Jury; and

      I.    Any and all other relief to which Plaintiff and the other proposed class

            members appear to be entitled.

                                                  Respectfully submitted,


                                                  /s/ Stephen G. Whetstone
                                                  STEPHEN G. WHETSTONE (0088666)
                                                  Email: steve@whetstonelegal.com
                                                  Whetstone Legal, LLC
                                                  P.O. Box 6
                                                  2 N. Main Street, Unit 2
                                                  Thornville, Ohio 43076
                                                  Telephone: 740.974.7730
                                                  Facsimile: 614.829.3070

                                                  Trial Counsel for Plaintiff
                                                  and the Proposed Class

                                                  and

                                                  ERIK D. PETERSON (KY Bar 93003)*
                                                  Mehr, Fairbanks & Peterson
                                                   Trial Lawyers, PLLC
                                                  201 West Short Street, Suite 800
                                                  Lexington, Kentucky 40507
                                                  Telephone: 859-225-3731
                                                  Facsimile: 859-225-3830
                                                  Email: edp@austinmehr.com


                                             11
Case: 2:19-cv-05487-SDM-CMV Doc #: 1 Filed: 12/17/19 Page: 12 of 12 PAGEID #: 12




                                            Co-Counsel for Plaintiff and
                                            the Proposed Class

                                            *To be admitted pro hac vice.




                                       12
